STATE OF MICHIGAN

                            COURT OF APPEALS


TERRI L. WRIGHT,                                                     UNPUBLISHED
                                                                     May 24, 2018
               Plaintiff-Appellee,

v                                                                    No. 339402
                                                                     Saginaw Circuit Court
CITY OF SAGINAW,                                                     LC No. 16-030237-NO

               Defendant-Appellant.


Before: METER, P.J., and GADOLA and TUKEL, JJ.

PER CURIAM.

       In this negligence action involving an allegedly inadequately maintained sidewalk,
defendant, the city of Saginaw, appeals as of right the trial court’s order denying its motion for
summary disposition on the basis of governmental immunity. We affirm.

        This case arises out of injuries that plaintiff suffered when she tripped and fell over an
uneven portion of sidewalk located near the corner of Court Street and Goetz Street in Saginaw.
As a result of the fall, plaintiff suffered a broken left wrist, a broken right kneecap, and facial
lacerations.

         Plaintiff filed a complaint against defendant alleging negligence and nuisance per se in
the trial court. Defendant filed a motion for summary disposition pursuant to MCR 2.116(C)(7),
(8), and (10), arguing that because plaintiff could not establish that the sidewalk was defective
for more than 30 days before the incident, defendant was entitled to summary disposition
because of governmental immunity pursuant to the governmental tort liability act (GTLA), MCL
691.1401 et seq. Specifically, defendant contended that photos taken by plaintiff approximately
two weeks after the incident only established the uneven condition of the sidewalk at that time,
which was insufficient to show that the condition existed for more than 30 days before the date
plaintiff fell. Defendant therefore argued that it had no notice of the sidewalk defect and could
not be held liable for plaintiff’s injuries.

        In response, plaintiff argued that the defect was caused by roots from a large tree that was
adjacent to the sidewalk. In support of this claim, plaintiff submitted photos showing the large
tree next to the raised section of sidewalk and the city investigation report that concluded that the
sidewalk offsets were caused by parkway trees. Plaintiff argued that the photos and inspection


                                                -1-
report supported her contention that the defect necessarily had existed for a long period of time.
The trial court agreed with plaintiff and denied defendant’s motion for summary disposition.

        This Court reviews “the trial court’s denial of defendant’s motion for summary
disposition de novo.” Bellinger v Kram, 319 Mich. App. 653, 658-659; 904 NW2d 870 (2017).
Although defendant moved for summary disposition pursuant to MCR 2.116(C)(7), (8), and (10),
because it was seeking a ruling that the suit was barred because of governmental immunity, the
proper court rule is MCR 2.116(C)(7). Haliw v Sterling Heights, 464 Mich. 297, 315; 627 NW2d
581 (2001).

       When reviewing a motion under MCR 2.116(C)(7), this Court must accept all
       well-pleaded factual allegations as true and construe them in favor of the plaintiff,
       unless other evidence contradicts them. If any affidavits, depositions, admissions,
       or other documentary evidence are submitted, the court must consider them to
       determine whether there is a genuine issue of material fact. If no facts are in
       dispute, and if reasonable minds could not differ regarding the legal effect of
       those facts, the question whether the claim is barred is an issue of law for the
       court. [Dextrom v Wexford Co, 287 Mich. App. 406, 428-429; 789 NW2d 211
       (2010) (citations omitted).]

      Under the GTLA, “governmental agencies” are immune from tort liability when they are
“engaged in the exercise or discharge of a governmental function.” MCL 691.1407(1).
However, the GTLA also provides several exceptions to this broad grant of immunity. Wesche v
Mecosta Co Rd Comm, 480 Mich. 75, 84; 746 NW2d 847 (2008).1 At issue in this case in the
“highway exception,” which is located in MCL 691.1402 and allows individuals to recover
damages resulting from a city’s failure to keep “highway[s],” which includes sidewalks, see
MCL 691.1401(c), “in reasonable repair and in a condition reasonably safe and fit for travel,”
MCL 691.1402(1). However, the GTLA provides that

       [a] municipal corporation is not liable for breach of a duty to maintain a sidewalk
       unless the plaintiff proves that at least 30 days before the occurrence of the
       relevant injury, death, or damage, the municipal corporation knew or, in the
       exercise of reasonable diligence, should have known of the existence of the defect
       in the sidewalk. [MCL 691.1402a(2).]

“Knowledge of the defect and time to repair the same shall be conclusively presumed when the
defect existed so as to be readily apparent to an ordinarily observant person for a period of 30
days or longer before the injury took place.” MCL 691.1403. “Thus, to invoke the highway



1
  “The six statutory exceptions are: the highway exception, MCL 691.1402; the motor-vehicle
exception, MCL 691.1405; the public-building exception, MCL 691.1406; the proprietary-
function exception, MCL 691.1413; the governmental-hospital exception, MCL 691.1407(4);
and the sewage-disposal-system-event exception, MCL 691.1417(2) and (3).” Wesche, 480
Mich. at 84 n 10.


                                               -2-
exception as it pertains to sidewalks, a plaintiff must show that the defect existed at least 30 days
before the accident.” Bernardoni v Saginaw, 499 Mich. 470, 474; 886 NW2d 109 (2016).

       In this case, the only issue is whether the evidence presented was sufficient to show that
defendant had constructive notice of the sidewalk defect pursuant to MCL 691.1402a(2).

        Defendant relies on our Supreme Court’s case, Bernardoni. In Bernardoni, the Court
held that the plaintiff’s photos, which were taken 30 days after the accident were insufficient by
themselves “to establish a genuine issue of material fact regarding whether the defect existed at
least 30 days before the accident.” Bernardoni, 499 Mich. at 471 (emphasis in original). In that
case, the plaintiff submitted three photos showing “a raised portion of a sidewalk, each taken
from a different prescriptive and seemingly from a different distance.” Id. The Supreme Court
explained:

       The necessary inference that would connect the photographs to the sidewalk’s
       condition 60 days earlier becomes tenable only with additional evidence. Absent
       such evidence, one can imagine any number of scenarios in which the defect
       formed within 60 days of when the photographs were taken. Yet plaintiff has
       offered no evidentiary support of any kind for her assumptions that the defect
       existed for the necessary amount of time. For example, she has offered no
       affidavits from neighbors who viewed the sidewalk 30 days before the accident,
       nor did she introduce expert testimony demonstrating that the sidewalk
       discontinuity was of a type that usually forms or enlarges over a long period of
       time. Such additional evidence might have narrowed or closed the inferential gap
       between the photographs and the conclusions plaintiff and the Court of Appeals
       drew from them. Instead, plaintiff’s attempt to prove the sidewalk’s past
       condition simply by proving its current condition fails, as more is needed to
       explain why the current condition is probative of the past condition. [Id. at 475-
       476.]

Accordingly, the Supreme Court determined that the plaintiff’s photos only showed the defect as
it existed about 30 days after her accident and “[w]ithout more, a jury ha[d] no basis for
concluding that the defect was present for the requisite period of time.” Id. at 476. Thus, the
defendant city was entitled to summary disposition. Id. at 472.

        However, we hold that this case is distinguishable from Bernardoni because plaintiff did
submit additional evidence supporting her position. The Bernardoni Court stressed that
photographs that merely showed the existence of the defect sometime after the accident were
insufficient by themselves to show that the defect had existed 30 days before the accident. See
id. at 471 (“such evidence alone”), 475 (“submitted as her only proof”), 476 (“Without more, a
jury has no basis for concluding that the defect was present for the requisite period of time.”).
But here, plaintiff presented more than the bare fact of the defect’s existence. First, unlike the
plaintiff in Bernardoni, plaintiff did not leave it to speculation as to how the defect formed—
plaintiff offered proof that the defect was a result of the large tree growing directly next to the
sidewalk. Specifically, plaintiff presented evidence that the slab of sidewalk was raised by the
growing roots of the large, adjacent tree. As the trial court noted, the photos show a root from
the tree growing under the raised portion of the sidewalk. Further, the city report stated that an

                                                 -3-
inspection of the property “revealed that the sidewalk . . . ha[d] some areas of offset walk due to
parkway trees,” where the offsets ranged from under one inch up to 2-5/8 inches. Because it is
commonly understood that tree roots require significant time to grow, a jury could reasonably
conclude that the defect was present for more than 30 days before plaintiff’s fall. See Shallal v
Catholic Social Servs of Wayne Co, 455 Mich. 604, 609; 566 NW2d 571 (1997) (stating that a
genuine issue of material fact exists when the record, “giving the benefit of reasonable doubt to
the opposing party, would leave open an issue upon which reasonable minds might differ”).

        Furthermore, plaintiff presented evidence that the area where the uneven slabs of
sidewalk abutted were covered in dirt, grass, and weeds. Indeed, plaintiff testified that in order
to see the true extent of the uneven sidewalk, she had to scrape away large amounts of dirt, grass,
and weeds. Because of the amount of dirt, grass, and weeds and the fact that the compacted dirt
had to be “scraped” away, a fact-finder could reasonably conclude that the accumulation had
been present for quite some time, at least 30 days before the accident. While the Supreme Court
noted that “debris” that has accumulated near an uneven sidewalk is insufficient to permit a
conclusion that an uneven sidewalk could have existed 60 days prior to the noticing of the debris,
Bernardoni, 499 Mich. at 475, we find compacted dirt with growing grass and weeds to be
different. Unlike debris, which could have blown into an uneven sidewalk at any time, the
accumulation of dirt and growing weeds and grass could not have occurred spontaneously or
over a short period of time.

        In sum, this case is distinguishable from Bernardoni, in which there was no other
evidence presented other than the mere existence of the sidewalk defect at a time after the
accident. Here, plaintiff presented evidence of the source of the misaligned sidewalk slabs (tree
roots) and evidence of accumulated dirt with growing grass and weeds where the adjoining slabs
met. Thus, summary disposition was improper in this case, and the trial court did not err in
denying defendant’s motion for summary disposition.

       Affirmed.

                                                            /s/ Patrick M. Meter
                                                            /s/ Michael F. Gadola
                                                            /s/ Jonathan Tukel




                                                -4-